WALDEN, Judge
(dissenting):
I respectfully dissent and would reverse and remand for a new trial. It is clear, at least to me, that the State engaged in pros-ecutorial overkill, to an impermissible degree under umbrella of the Williams Rule. Here, the bulk of the testimony about alleged collateral crimes such as dynamiting a car and a number of other “burning jobs” was overdone and unnecessary and, as such, became a feature of the trial and an assault upon the defendant’s character. State v. Davis, 290 So.2d 30 (Fla.1974); Denson v. State, 264 So.2d 442 (1st D.C.A.Fla.1972); Reyes v. State, 253 So.2d 907 (1st D.C.A.Fla.1971); Green v. State, 228 So.2d 397 (2d D.C.A.Fla.1969).